Citation Nr: 0823696	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension and if 
so, whether service connection should be granted.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for sleep apnea 
syndrome. 

4.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1985.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for hypertension and 
for sleep apnea syndrome and that denied a total rating for 
compensation purposes due to individual unemployability.  

In his September 2005 substantive appeal, the veteran 
requested a personal hearing at the RO before a Veterans Law 
Judge.  A hearing was scheduled for June 5, 2008, but the 
veteran failed to appear.  

After the May 2005 statement of the case was issued, but 
before the veteran was notified in June 2008 that his appeal 
had been certified and the record had been transferred to the 
Board, the veteran submitted additional evidence to the RO.  
Generally, when pertinent evidence is obtained after the 
issuance of a statement of the case (SOC), a supplemental 
statement of the case (SSOC) should be issued by the agency 
of original jurisdiction.  38 C.F.R. § 19.31(b)(1) (2007).  
But since the evidence submitted by the veteran consisted of 
duplicate copies of service treatment records already 
considered by the RO in the June 2004 SOC, no SSOC is 
required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

The veteran retired after 20 years of active military 
service.  The record contains a July 2003 letter from a 
doctor at Winn Army Community Hospital in Fort Stewart, 
Georgia, indicating that the veteran is his patient and that 
the veteran has hypertension and obstructive sleep apnea.  
Yet, the medical treatment records with respect to those 
disabilities have not been obtained from the Federal 
custodian of records at Winn Army Community Hospital.  
38 C.F.R. § 3.159(c)(3) (in a claim for disability 
compensation, VA will make efforts to obtain relevant records 
held by any Federal department or agency).  

In both his hypertension and obstructive sleep apnea claims, 
the veteran is asserting that his symptoms began during 
service and continued until the present.  Moreover, with 
respect to the hypertension claim, evidence that his 
disability was manifest to a compensable degree within one 
year following discharge from service is relevant to whether 
the presumption of service connection should be applied.  
38 C.F.R. §§ 3.307, 3.309.  Any treatment records from 
immediately after discharge to the present time would be 
relevant in determining whether a compensation and pension 
(C&P) examination would be warranted to obtain a medical 
opinion as to the onset of the claimed disabilities.  For the 
disabilities at issue in this appeal, the veteran receives 
medical treatment at an Army hospital.  The RO/AMC should 
make arrangements to obtain those records.  

In addition, the veteran was sent a notice letter in 
July 2003 with respect to his claim to reopen his previously-
denied claim for entitlement to service connection for 
hypertension.  In providing section 5103(a) notice in the 
context of an attempt to reopen a claim, VA is required to 
look at the bases for the denial in the previous decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that had been found 
insufficient in the previous denial of the claim, as well as 
providing notice of the evidence necessary to establish the 
underlying service-connection or secondary service-connection 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The July 2003 letter notified the veteran of the definitions 
of new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a), but it did not notify the veteran of the bases 
for the prior denial of the claim and it did not identify the 
evidence necessary to substantiate a new and material claim, 
a direct service-connection claim, or a secondary service 
connection claim.  And with respect to all three issues on 
appeal, the veteran has not been notified of the evidence 
necessary to establish the degree of disability and effective 
date of a service connection award as described in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the RO/AMC should 
send the veteran complete notice. 

Several times, the veteran asked VA to obtain his vocational 
rehabilitation records to support his TDIU claim that he is 
no longer able to work full-time in gainful employment.  VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159.  Yet, those records have not been obtained so 
that the evidence that the veteran had previously submitted 
to VA about his inability to work full-time is not part of 
the record on appeal.  

Instead, the claims folder contains a May 2005 DRO Conference 
Report Form, indicating that the Decision Review Officer 
(DRO) spoke to the veteran's vocational rehabilitation 
counselor in Savannah, Georgia.  The DRO recorded that 
according to that counselor, the veteran was approved for 
vocational rehabilitation in March 2004, but he eventually 
declined services citing ongoing family and medical issues as 
the reason.  No further details are recorded.  

In the veteran's September 2005 substantive appeal, he 
asserts that his vocational rehabilitation counselor's 
recommendation that he train to become a truck driver was not 
appropriate for his health condition.  Without the underlying 
vocational rehabilitation records, there are not sufficient 
details in the claims folder to reconcile these varying 
accounts about the veteran's ability to work full-time.  The 
RO/AMC should obtain all documentation supporting the 
veteran's claim for vocational rehabilitation and associate 
it with the claims folder.  

An additional medical opinion will also be needed with 
respect to the veteran's hypertension claim.  Since the RO 
determined that the veteran had not submitted sufficient new 
and material evidence to warrant reopening his previously-
denied claim, VA had no duty to provide him with an 
examination at all.  38 U.S.C.A. § 3.159(c)(4)(iii).  Yet, 
having conducted such an examination, the RO cannot rely upon 
a flawed examination report.  

A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Since the March 2004 C&P examiner did not have access to the 
veteran's claims folder, the examiner based the nexus opinion 
on the veteran's lay history of when he was diagnosed with 
hypertension and when he was diagnosed with diabetes 
mellitus.  But what is significant is not when the 
disabilities were diagnosed; rather, a key fact is when each 
disability had its onset.  If the examiner had determined 
that the veteran's service treatment records and post-service 
treatment records contained evidence that the veteran's 
diabetes mellitus had its onset before his hypertension 
(which is precisely one of the veteran's legal theories), 
that fact logically might alter the C&P examiner's nexus 
opinion.  Without having access to the veteran's service 
treatment records and post-service treatment records, the 
examiner simply did not have enough information to decide 
whether the veteran's diabetes mellitus caused his 
hypertension. 

In addition, while the C&P examiner provided an opinion 
(albeit flawed) as to whether the veteran's diabetes mellitus 
caused his hypertension, the examiner failed to provide an 
opinion as to the alternative legal theory for secondary 
service connection-that is, whether the veteran's service-
connected diabetes mellitus aggravated his non-service 
connected hypertension.  38 C.F.R. § 3.310.  Accordingly, 
after completing the development required in this remand, if 
the hypertension claim remains denied, the RO/AMC should make 
arrangements to schedule an appropriate examination to obtain 
a medical opinion as to whether the veteran's service-
connected diabetes either caused or aggravated the veteran's 
hypertension disability.  

Finally, the veteran should be afforded an appropriate 
examination to address whether all of his service-connected 
disabilities preclude him securing or following a 
substantially gainful occupation.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an explanation of the bases for 
denial of his prior claim for entitlement 
to service connection for hypertension, as 
well as what evidence is necessary to 
substantiate a new and material claim, a 
direct service-connection claim, and a 
secondary service connection claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

With respect to all three issues on 
appeal, the notice letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for an award, as outlined 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Make arrangements to obtain the 
documents relating to the veteran's 
vocational rehabilitation claim. 

3.  Make arrangements to obtain from the 
Winn Army Community Hospital in Fort 
Stewart, Georgia, the veteran's medical 
treatment records for hypertension and 
sleep apnea syndrome dating from his date 
of discharge (October 1985) to the 
present.  

4.  After the above development has been 
completed and additional evidence 
obtained, if any, has been associated with 
the veteran's claims folder, if that 
evidence does not warrant reopening and 
granting the veteran's claim for service 
connection for hypertension, make 
arrangements to schedule the veteran for 
an appropriate examination in order to 
obtain a medical opinion as to whether the 
veteran's service-connected diabetes 
mellitus disability caused or aggravates 
the veteran's hypertension.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  

If the examiner determines that an 
examination is necessary, make 
arrangements to schedule the veteran for 
an examination.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current 
hypertension had its onset during active 
military service? If yes, answer no 
further questions; if not, answer 
question (b), below;  

(b) If the veteran's hypertension did not 
have its onset during active military 
service, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the veteran's service-
connected diabetes mellitus caused his 
hypertension?  If yes, answer no further 
questions; if not, answer question (c), 
below;  

(c) If the veteran's hypertension did not 
have its onset during active military 
service and his diabetes mellitus did not 
cause his hypertension, is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that some 
quantifiable component of the veteran's 
hypertension represents an increased 
beyond normal progress as a result of his 
service-connected diabetes mellitus.  If 
such aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the veteran's 
hypertension found present prior to 
aggravation: (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected diabetes mellitus based 
on medical considerations; and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
hypertension are proximately due to the 
service-connected diabetes mellitus.  

d) For each part, if it is not possible to 
give an opinion, state that and provide 
the rationale for why it is not possible.  

5.  After the above development has been 
accomplished, the veteran should also be 
afforded a VA general medical examination.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner for review in conjunction with 
the examination.  All studies deemed 
necessary by the examiner are to be 
conducted.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (bilateral varicose veins, 
type II diabetes mellitus with mild 
peripheral neuropathy of the feet, left 
herniorrhaphy, removal of kidney stones, 
and any other service-connected 
disability), as opposed to any nonservice-
connected disabilities and advancing age.  
In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
disabilities and whether any limitation on 
the veteran's employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

6.  Thereafter, readjudicate the claims.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



